

March 13, 2009
 


 
Re:
Letter Agreement regarding Service as Interim Chief Executive Officer (the
“Agreement”)

 
Mr. Daryl Otte
 
Dear Daryl:
 
This letter sets forth the terms agreed to by you and TheStreet.com, Inc., a
Delaware corporation (the “Company”) in connection with your service as interim
Chief Executive Officer of the Company.
 
1.           Term.  The term of this Agreement shall commence on the “Effective
Date” (as defined in the Separation Agreement and Mutual Release dated March 13,
2009 between the Company and Thomas J. Clarke, Jr.) and shall continue for three
(3) months thereafter (the “Initial Term”), subject to extension by the Company
for up to three additional one-month periods (each, a “Renewal Term,” and
together with the Initial Term, the “Term”) by delivery of written notice to you
no less than ten (10) days prior to the end of the Initial Term or current
Renewal Term, as the case may be.  Notwithstanding the foregoing, in the event
of any material breach of this Agreement either in whole or in part by either
party, which breach remains uncured for ten (10) days following receipt of
written notice thereof, the other party may cancel this Agreement.  If the
Effective Date does not occur, this Agreement shall be null and void.
 
2.           Services.  During the Term of this Agreement or until the
appointment of your permanent successor, if sooner, you shall serve as the
interim Chief Executive Officer of the Company, reporting to the Board of
Directors (the “Board”) of the Company.  In your capacity as interim Chief
Executive Officer you will perform such duties, functions and responsibilities
as are generally incident to such position including, without limitation,
recruiting a permanent chief executive officer and running the business of the
Company and its subsidiaries in accordance with the operating budgets approved
by the Board.  If a permanent chief executive officer is appointed during the
Initial Term, you will continue to provide services, as reasonably requested by
your successor, to assist in the transition of your responsibilities for up to
the balance of the Initial Term.  You agree to faithfully perform the lawful
duties assigned to you pursuant to this Agreement to the best of your abilities
and to devote substantially all of your business time and attention to the
Company’s and its subsidiaries’ business.  During the Term, you will cease to be
a member of the Audit Committee of the Board.
 
3.           Compensation.  During the Term of this Agreement, for all services
to be rendered by you, the Company will pay you a monthly consulting fee of
$59,792.00, less any amount received by you in your capacity as a member of the
Board attributable to such period.  In addition, as soon as practicable after
the date hereof, you will receive a one-time grant of 25,000 restricted stock
units (“RSU’s) under the Company’s 2007 Performance Incentive Plan (the “2007
Plan”), pursuant to a grant agreement substantially in the form attached hereto
as Exhibit A.

 
 

--------------------------------------------------------------------------------

 
 
4.           Expenses.  Consultant will have the right to reimbursement, upon
proper accounting, of reasonable expenses and disbursements incurred by him in
the course of his duties hereunder.
 
5.           Independent Contractor Status.  It is understood and agreed that
nothing contained in this Agreement or the performance of any of the services
hereunder shall be construed as creating the relationship of employer and
employee between the Company and you.  You are not an employee of the Company
and are not entitled to the provision of any employee benefits.  The Company
shall not be responsible for payment of, and you shall not make a claim against
the Company for, worker’s compensation, disability benefits, or unemployment
insurance, nor shall the Company be responsible for withholding or paying
employment related taxes for you, such being your sole responsibility.
 
6.           Confidentiality; Intellectual Property.
 
(a)           Except as otherwise provided in this Agreement, at all times
during and after the Term, i.e., indefinitely from and after the date hereof,
you shall keep secret and retain in strictest confidence, any and all
confidential information relating to the Company and its subsidiaries, and shall
use such confidential information only in furtherance of the performance by you
of your duties to the Company and its subsidiaries and not for personal benefit
or the benefit of any interest adverse to the Company’s or subsidiaries’
interests. For purposes of this Agreement, “confidential information” shall mean
any information including without limitation plans, specifications, models,
samples, data, customer lists and customer information, computer programs and
documentation, and other technical and/or business information, in whatever
form, tangible or intangible, that can be communicated by whatever means
available at such time, that relates to the Company’s or its subsidiaries’
current business or future business contemplated during the Term, products,
services and development, or information received from others that the Company
or any of its subsidiaries is obligated to treat as confidential or proprietary
(provided that such confidential information shall not include any information
that (a) has become generally available to the public or is generally known in
the relevant trade or industry other than as a result of an improper disclosure
by you, or (b) was available to or became known to you prior to the disclosure
of such information on a non-confidential basis without breach of any duty of
confidentiality to the Company or its subsidiaries), and you shall not disclose
such confidential information to any person other than the Company or its
subsidiaries, except with the prior written consent of the Company, as may be
required by law or court or administrative order (in which event you shall so
notify the Company as promptly as practicable), or in performance of your duties
hereunder. Further, this Section 6(a) shall not prevent you from disclosing
Confidential Information in connection with any litigation, arbitration or
mediation to enforce this Agreement, provided that such disclosure is necessary
for you to assert any claim or defense in such proceeding.
 
(b)           Upon the later of the termination of the Term for any reason or
the end of your term as a director, you shall return to the Company all copies,
reproductions and summaries of confidential information in your possession and
erase the same from all media in his possession, and, if the Company so
requests, shall certify in writing that you have done so. All confidential
information is and shall remain the property of the Company (or, in the case of
information that the Company receives from a third party which it is obligated
to treat as confidential, then the property of such third party); provided, you
shall be entitled to retain copies of (i) information showing your compensation
or relating to reimbursement of expenses, (ii) information that is required for
the preparation of your personal income tax return, and (iii) this Agreement and
any other agreement by and between you and the Company with regard to your
services hereunder or termination thereof.
 
 
2

--------------------------------------------------------------------------------

 

(c)           All Intellectual Property (as hereinafter defined) and Technology
(as hereinafter defined) created, developed, obtained or conceived of by you
during the Term, and all business opportunities presented to you during the
Term, shall be owned by and belong exclusively to the Company or its subsidiary,
as the case may be, provided that they reasonably relate to any of the business
of the Company or its subsidiaries on the date of such creation, development,
obtaining or conception, and you shall (i) promptly disclose any such
Intellectual Property, Technology or business opportunity to the Company, and
(ii) execute and deliver to the Company, without additional compensation, such
instruments as the Company may require from time to time to evidence its
ownership of any such Intellectual Property, Technology or business opportunity.
For purposes of this Agreement, (x) the term “Intellectual Property” means and
includes any and all trademarks, trade names, service marks, service names,
patents, copyrights, and applications therefor, and (y) the term “Technology”
means and includes any and all trade secrets, proprietary information,
invention, discoveries, know-how, formulae, processes and procedures.
 
7.           Covenants Reasonable.  The parties acknowledge that the
restrictions contained in Section 5 hereof are a reasonable and necessary
protection of the immediate interests of the Company and its subsidiaries, and
any violation of these restrictions could cause substantial injury to the
Company and it subsidiaries and that the Company would not have entered into
this Agreement, without receiving the additional consideration offered by you in
binding yourself to any of these restrictions. In the event of a breach or
threatened breach by you of any of these restrictions, the Company shall be
entitled to apply to any court of competent jurisdiction for an injunction
restraining you from such breach or threatened breach; provided however, that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.
 
8.           Notices.  Unless otherwise provided herein, any notice required or
permitted to be given hereunder shall be in writing and shall be given by
overnight delivery service such as Federal Express, telecopy (or like
transmission) or personal delivery against receipt, or mailed by registered or
certified mail (return receipt requested), to the party to whom it is given at
such party’s address set forth below such party’s name on the signature page or
such other address as such party may hereafter specify by notice to the other
party hereto. Any notice or other communication shall be deemed to have been
given as of the date so personally delivered or transmitted by telecopy or like
transmission or on the next business day when sent by overnight delivery
service.
 
9.           Amendment.  This Agreement may be amended only by a written
agreement signed by the parties hereto.

 
3

--------------------------------------------------------------------------------

 
 
10.           Binding Effect.  Your rights and duties under this Agreement are
not assignable by you other than as a result of your death. This Agreement shall
be binding upon and inure to the benefit of the Company and its assigns.
 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of New York applicable to
contracts to be performed wholly within the state and without regard to its
conflict of laws provisions.
 
12.           Execution in Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed to be an original and all of
which shall constitute one and the same instrument.
 
13.           Entire Agreement.  This Agreement, together with the award
agreement entered into by and between you and the Company with respect to RSUs
granted after the date hereof, sets forth the entire agreement, and supersedes
all prior agreements and understandings, both written and oral, with respect to
the subject matter hereof and thereof.
 
14.           Consent to Jurisdiction.  The parties hereby irrevocably submit to
the exclusive jurisdiction of any New York State or Federal court sitting in the
City of New York in any action or proceeding to enforce the provisions of this
Agreement, and waive the defense of inconvenient forum to the maintenance of any
such action or proceeding.  The parties hereby irrevocably waive their right to
request a jury trial in any such proceeding.
 
15.           Indemnification.  The Company agrees that if you are or are made a
party, or are threatened to be made a party, to any action, suit or proceeding
(a “Proceeding”), by reason of the fact that you are or were a director, officer
or employee of the Company or are or were serving at the request of the Company
as a director, officer, member, employee or agent of another entity, you shall
be fully indemnified and held harmless by the Company to the fullest extent
permitted by law against all cost, expense, liability and loss reasonably
incurred or suffered by you in connection therewith, and such indemnification
shall continue after termination of your services with respect to acts or
omissions which occurred prior to the termination of your services and which
occur after your termination of your services pursuant to this Section 15, and
shall inure to the benefit of Consultant’s heirs, executors and administrators.
To the fullest extent allowed by law, the Company shall advance to you all
reasonable costs and expenses incurred by you in connection with a Proceeding
within 20 calendar days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by you to repay the
amount of such advance if it shall ultimately be determined that you are not
entitled to be indemnified against such costs and expenses.
 
16.           Liability Insurance.  The Company shall cover you under directors
and officers liability insurance both during and, while potential liability
exists, after the Term in the same amount and to the same extent as the Company
generally provides to its other senior executive officers and directors. This
provision shall in all events survive any termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 



       
Sincerely yours,
         
THESTREET.COM, INC.
         
By:       /s/ Derek Irwin                                 
   
Name:  Derek Irwin
   
Title:    Director, Member of Compensation Committee
 
Date:    _____________________________
 
   
 
c/o TheStreet.com, Inc.
14 Wall Street
New York, NY  10005
Telephone:  212-321-5000
Telecopy:  212-321-5013
       
 AGREED AND ACCEPTED:
 
   
 /s/ Daryl Otte                          
     
 Daryl Otte
       
 Address:      _____________________
                       _____________________
     
 Date:            _____________________
   


 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A

THESTREET.COM, INC.
AGREEMENT FOR GRANT
OF
RESTRICTED STOCK UNITS
(Directors)






March __, 2009                    
Daryl Otte
29 E 9th Street, Apt 9
New York, NY 10003


Dear Daryl:


This letter (the “Letter”) sets forth the terms and conditions of the grant of
the restricted stock units hereby awarded to you by TheStreet.com, Inc. (the
“Company”), in accordance with the provisions of the Company's 2007 Performance
Incentive Plan (the “Plan”).
 
The award granted hereunder shall be referred to as Restricted Stock Units (or
“RSUs”) and is subject to the terms and conditions set forth in the Plan, any
rules and regulations adopted by the Board of Directors of the Company or the
committee of the Board which administers the Plan (collectively, the
“Committee”), and this Letter.  The provisions of the Plan are hereby
incorporated by reference, and any term used in this Letter and not defined
shall have the meaning set forth in the Plan.
 


 
1.
Grant of Restricted Stock Units



(a)           You have been granted 25,000 Restricted Stock Units.  Each
Restricted Stock Unit represents the right to receive one share of the Company’s
Common Stock (“Common Stock”) on the applicable vesting date for such Restricted
Stock Unit.  No Restricted Stock Unit may be sold, transferred, assigned,
pledged or otherwise encumbered by you, except pursuant to the laws of descent
and distribution.
 
(b)           Until such time as stock certificates for the shares of Common
Stock represented by the Restricted Stock Units have been delivered to you in
accordance with Section 4 below, you shall have none of the rights of a
stockholder with respect to the Common Stock.  However, this grant includes the
grant of dividend equivalents with respect to your RSUs.  The Company will
maintain a bookkeeping account to which it will credit, whenever cash dividends
are paid on the Common Stock, an amount equal to the amount of the dividend paid
on a share of Common Stock for each of your then-outstanding RSUs covered by
this Letter.  The accumulated dividend equivalents will vest on the applicable
vesting date for the RSU with respect to which such dividend equivalents were
credited, and will be paid in cash at the time a stock certificate evidencing
the shares represented by such vested RSU is delivered to you.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
2.
Vesting of Restricted Stock Units



100% of your RSUs will vest on January 2, 2010 provided that you are in the
Service (as defined below) of the Company or one of its subsidiaries on such
date.  For purposes hereof, you shall be considered to be in the "Service" of
the Company or one of its subsidiaries if you are continuing to perform services
either as an independent contractor pursuant to the Letter Agreement dated March
13, 2009 between you and the Company or as a director of the Company (or one of
its subsidiaries, as applicable).  If you cease to be in Service prior to
January 2, 2010 for any reason other than (i) termination by the Company for
reasons constituting grounds for removal of a director for cause or (ii) your
voluntary resignation, your RSUs will immediately vest.  If you cease to be in
Service prior to January 2, 2010 due to termination by the Company for reasons
constituting grounds for removal of a director for cause or due to your
voluntary resignation, the RSUs granted to you which have not vested shall be
forfeited upon your ceasing to be in Service.


3.             Accelerated Vesting in Certain Events


Notwithstanding Section 2 of this Letter, in the event of the occurrence of a
Change of Control (as defined in the Plan) prior to the termination of your
Service for any reason, your then unvested RSUs will immediately become vested.


4.             Delivery of Common Stock


Upon the vesting of your RSUs pursuant to Section 2 above, the shares will be
delivered to you on January 2, 2010.  Upon the vesting of your RSUs pursuant to
Section 3 above, the shares will be delivered to you on or around the applicable
vesting date set forth in Section 3 above.  Common Stock delivered will be fully
transferable (subject to any applicable securities law restrictions) and not
subject to forfeiture, and will entitle the holder to all rights of a
stockholder of the Company.


5.             Income Tax Withholding


You will be required to pay, pursuant to such arrangements as the Company may
establish from time to time, any applicable federal, state and local withholding
tax liability at the time that the value of the RSUs and/or related dividend
equivalents becomes includable in your income.  For purposes of computing taxes
owed, the value of the RSU grant will be assessed fair market value based upon
the closing price of common shares of the Company’s stock on the day of vesting
or, if the day of vesting is not a trading day on such market, then the trading
day immediately following the day of vesting.  If the Committee approves, at
time of grant, to defer delivery of the shares, then fair market value will be
assessed based upon the closing price of common shares of the Company’s stock on
the day of delivery of the common shares or the next trading day thereafter if
delivery date is not a trading day.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
6.
No Guarantee of Continuation of Service



This grant of Restricted Stock Units does not constitute an assurance of
continued Service for any period or in any way interfere with the Company’s
right to terminate your Service or to change the terms and conditions of your
Service.


7.             Administration


The Committee has the sole power to interpret the Plan and this Letter and to
act upon all matters relating this grant.  Any decision, determination,
interpretation, or other action taken pursuant to the provisions of the Plan and
this Letter by the Committee shall be final, binding, and conclusive.


8.             Amendment


(a)           The Committee may from time to time amend the terms of this grant
in accordance with the terms of the Plan in effect at the time of such
amendment, but no amendment which is unfavorable to you can be made without your
written consent.


(b)           The Plan is of unlimited duration, but may be amended, terminated
or discontinued by the Board of Directors of the Company at any time.  However,
no amendment, termination or discontinuance of the Plan will unfavorably affect
this grant.
 
(c)           Notwithstanding the foregoing, the Committee expressly reserves
the right to amend the terms of the Plan and this grant without your consent to
the extent it determines that such amendment is necessary or desirable for
compliance with Section 409A of the Code.  It is intended that the RSUs
evidenced hereby shall not constitute “deferred compensation” within the meaning
of Section 409A or, if they do constitute “deferred compensation,” shall satisfy
the requirements of Section 409A.  However, the Company makes no representation
as to the tax treatment of your RSUs and expressly disclaims any liability
therefor.


______________________
 


 
[text continued on next page]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
This Letter contains the formal terms and conditions of your award and
accordingly should be retained in your files for future reference.  The Company
may require you to provide evidence of your acknowledgment of this letter using
such means of notification as may be communicated to you by the Company or its
service provider.


 

 
Very truly yours,
             
THESTREET.COM, INC.
                   
By:
 



 
AGREED TO AND ACCEPTED:


 
 

   

Daryl Otte

 
 

--------------------------------------------------------------------------------

 
